DETAILED ACTION
This action is in reply to papers filed 1/13/2022. Claims 1, 7-12, 14-15 and 22-40 are pending with claims 1, 7-12, 14 and 39 are examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 1/13/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 
Note that Foreign Patent Documents WO ‘624 and WO ‘731 have not been considered as no copy of these documents appear to have been provided with the IDS submitted 1/13/2022. In addition, Non-Patent Literature References 6 to Wierda et al., 7 to Pesonen et al., 8 to Wierda et al. have also not been considered as no copy of these documents appear to have been provided with the IDS submitted 1/13/2022. Similarly, Office Actions cited in the IDS (Non-Patent Literature References 9-11) been have not been considered as no copy of these documents appear to have been provided with the IDS submitted 1/13/2022.


  Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application 20180169271A1, Published 6/21/2018.

                                               Withdrawn Objection(s)/Rejection(s)
The objection to claim 40 is withdrawn. The objection is withdrawn in view of claim 40 being withdrawn. 
Applicant’s arguments regarding the 103 (a) rejection of claims 1-4, 7-12, 14 and 39-40 as being unpatentable over Ranki et al. (PgPub US20150232811A1, Published 8/20/2015, Filed 11/23/2012), Prussak et al. (PgPub US20030220473A1, Published 11/27/2003, Reference 1 in IDS filed 9/7/2018) and Zhou et al. (PgPub US20050079158A1, Published 4/14/2005) have fully been considered.  The 103 (a) rejection of claims 1, 7-12, 14 and 39 are withdrawn in view of Applicant’s persuasive arguments regarding the teachings of Zhou et al. The 103 (a) rejection of claims 2-4 and 40 are moot as the claims are cancelled or withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-12, 14 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ranki et al. (PgPub US20150232811A1, Published 8/20/2015, Filed 11/23/2012, previously cited), Prussak et al. (PgPub US20030220473A1, Published 11/27/2003, 2, previously cited) and Small, Juliana ((2014). Publicly Accessible Penn Dissertations. 1447).

Ranki et al. is drawn to oncolytic adenovirus vectors and their uses in cancer therapy (Abstract). Regarding claim 1, in-part, Ranki et al. teach a composition (Pg. 8, para. 125), comprising; a human type 5 (Pg. 2, para. 16; Pg. 4, para. 36) replication-competent oncolytic adenovirus (as in claim 12) (Pg. 10, para. 155) containing (i) a 24-base-pair deletion within the CR2 portion of the ElA gene that encompasses the area responsible for binding Rb protein (Pg. 4, para. 36), (ii) an RGD-4C sequence inserted into an HI loop of fiber knob protein ‘Alternatively, an RGD motif has been introduced into the HI loop of the native fiber knob.’ (Pg. 4, para. 36; Pg. 10, para. 164: Pg. 4, para. 40) and (iii) a heterologous nucleic acid inserted into a nonessential region of the adenovirus genome (Pg. 4, para. 36; Pg. 9, para. 150;), said nucleic acid comprising a sequence encoding a CD40 ligand (Pg. 9-10, para. 154) operatively linked to a promoter (as in claim 10) (Pg 10, para. 155). With further regards to claim 1, Ranki teach the replication competent oncolytic adenovirus comprises a deletion in part, or all of the E3 gene region (as in claim 39) and that the nucleic acid encoding a CD40 ligand operatively linked to a transcriptional control element is inserted in the E3 deleted gene region (Pg. 4, para. 36). Regarding claim 14, Ranki teach the pharmaceutical composition and a pharmaceutically acceptable carrier (Pg. 11, para. 174).
However, while Ranki teach the nucleic acid comprises a sequence encoding a CD40 ligand (CD40L), Ranki fails to teach the CD40L is a chimeric human/mouse CD40 ligand (as further in claim 1), such as ISF35/MEM40 (as in claim 7, claim 8 and as in claim 9).
Before the effective filed date of the claimed invention, Prussak et al. taught novel chimeric ligands that, when expressed on the surface of a cell, are more stable than the corresponding native ligand but retain the receptor-binding function of the native ligand and are not immunogenic (Pg. 1, para. 1). Prussak teaches said chimeric ligand is a novel chimeric CD154 (also known as CD40 ligand; Pg. 1, para. 6) polypeptide, wherein said CD154 polypeptide has the most advantageous properties of human CD154 and murine CD154 (as further in claim 1) (Pg. 3, para. 19) and, as such, are safe and effective for disease therapy. In one embodiment, Prussak teaches the chimeric CD154 polypeptide is ISF 35/MEM40 (Pg. 10, para. 139-140 and Pg. 10, para. 145). Note also that Prussak teaches, in an expression vector setting (Pg. 11, para. 147), useful regulatory sequences include the promoter regions from various mammalian genes, such as the promoter found in the human cytomegalovirus (CMV) enhancer/promoter region (as in claim 11) (Pg. 11, para. 148-149).
The alignment between SEQ ID NO: 6 (Qy, query) and the ISF35/MEM40 taught by Prussak et al. (Db, database) is provided below. Note that the sequence taught by Prussak is 100% identical to claimed SEQ ID NO: 6 (as further in claim 7, claim 8 and claim 9).
RESULT 1
ADH76225
ID   ADH76225 standard; DNA; 759 BP.
XX
AC   ADH76225;
XX
DT   22-APR-2004  (first entry)
XX
DE   Immune stimulatory protein 35 (ISP35) DNA.
XX
KW   gene therapy; chimeric CD154; CD154 receptor; cytostatic;
KW   immune system activation; neoplasia; receptor-binding; CD154;
KW   immune stimulatory protein 35; ISP35; human; mouse; gene; ds.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..759
FT                   /*tag=  a
FT                   /product= "ISP35"
FT                   /note= "Immune stimulatory protein 35"
XX
CC PN   US2003220473-A1.
XX
CC PD   27-NOV-2003.
XX
CC PF   23-MAY-2002; 2002US-00154759.
XX
PR   23-MAY-2002; 2002US-00154759.
XX
CC PA   (PRUS/) PRUSSAK C E.
CC PA   (KIPP/) KIPPS T J.
CC PA   (CANT/) CANTWELL M J.
XX
CC PI   Prussak CE,  Kipps TJ,  Cantwell MJ;
XX
DR   WPI; 2004-060224/06.
DR   P-PSDB; ADH76239.
XX
CC PT   Novel chimeric CD154 comprising first subdomain of non-human CD154 
CC PT   replacing cleavage site of human CD154, and second subdomain of human 
CC PT   CD154 binding to CD154 receptor, useful in treating neoplasia.
XX
CC PS   Claim 15; SEQ ID NO 9; 62pp; English.
XX
CC   The invention describes a chimeric CD154 (CP) comprising a first 
CC   subdomain of non-human CD154 that replaces a cleavage site of human 
CC   CD154, and a second subdomain of human CD154 that binds to a CD154 
CC   receptor. IP is useful for increasing the concentration of a ligand 
CC   capable of binding to a CD154 receptor on the surface of a cell, which 
CC   involves introducing into the cell an IP encoding chimeric CD154, where 
CC   the chimeric CD154 is less susceptible to cleavage from the surface of 
CC   the cells than human CD154. IP is useful for inducing activation of an 
CC   immune system cell, which involves introducing into the cell an IP 
CC   encoding a chimeric CD154, where the chimeric CD154 is expressed on the 
CC   surface of the cell. IP is also useful for treating neoplasia in a 
CC   patient which involves introducing into a neoplastic cell with IP 
CC   encoding a chimeric CD154 or obtaining the neoplastic cell from a human 
CC   patient, infusing the neoplastic cell back into the patient after having 
CC   introduced into the cells the polynucleotide sequence encoding the 
CC   chimeric CD154. IP is efficient, safe and effective for treating 
CC   neoplasia. IP is more stable, retains receptor-binding function and not 
CC   immunogenic. This sequence encodes immune stimulatory protein 35 (ISP35) 
CC   created from human and mouse CD154 fragments.
XX
SQ   Sequence 759 BP; 229 A; 164 C; 171 G; 195 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 759;  DB 10;  Length 759;
  Best Local Similarity   100.0%;  
  Matches  759;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGATCGAAACATACAACCAAACTTCTCCCCGATCTGCGGCCACTGGACTGCCCATCAGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGATCGAAACATACAACCAAACTTCTCCCCGATCTGCGGCCACTGGACTGCCCATCAGC 60

Qy         61 ATGAAAATTTTTATGTATTTACTTACTGTTTTTCTTATCACCCAGATGATTGGGTCAGCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATGAAAATTTTTATGTATTTACTTACTGTTTTTCTTATCACCCAGATGATTGGGTCAGCA 120

Qy        121 CTTTTTGCTGTGTATCTTCATAGAAGGCTGGACAAGATAGAAGATGAAAGGAATCTTCAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTTTTTGCTGTGTATCTTCATAGAAGGCTGGACAAGATAGAAGATGAAAGGAATCTTCAT 180

Qy        181 GAAGATTTTGTATTCATGAAAACGATACAGAGATGCAACACAGGAGAAAGATCCTTATCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAAGATTTTGTATTCATGAAAACGATACAGAGATGCAACACAGGAGAAAGATCCTTATCC 240

Qy        241 TTACTGAACTGTGAGGAGATTAAAAGCCAGTTTGAAGGCTTTGTGAAGGATATAATGTTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTACTGAACTGTGAGGAGATTAAAAGCCAGTTTGAAGGCTTTGTGAAGGATATAATGTTA 300

Qy        301 AACAAAGAGGAGACGAAGAAAGATGAGGATCCTCAAATTGCAGCACACGTTGTAAGCGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AACAAAGAGGAGACGAAGAAAGATGAGGATCCTCAAATTGCAGCACACGTTGTAAGCGAA 360

Qy        361 GCCAACAGTAATGCAGCATCCGTTCTACAGTGGGCCAAGAAAGGATATTATACCATGAAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCCAACAGTAATGCAGCATCCGTTCTACAGTGGGCCAAGAAAGGATATTATACCATGAAA 420

Qy        421 AGCAACTTGGTAACCCTGGAAAATGGGAAACAGCTGACGGTTAAAAGACAAGGACTCTAT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AGCAACTTGGTAACCCTGGAAAATGGGAAACAGCTGACGGTTAAAAGACAAGGACTCTAT 480

Qy        481 TATATCTATGCTCAAGTCACCTTCTGCTCTAATCGGGAGGCTTCGAGTCAAGCCCCATTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TATATCTATGCTCAAGTCACCTTCTGCTCTAATCGGGAGGCTTCGAGTCAAGCCCCATTC 540

Qy        541 ATCGTCGGCCTCTGGCTGAAGCCCAGCAGTGGATCTGAGAGAATCTTACTCAAGGCGGCA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATCGTCGGCCTCTGGCTGAAGCCCAGCAGTGGATCTGAGAGAATCTTACTCAAGGCGGCA 600

Qy        601 AATACCCACAGTTCCTCCCAGCTTTGCGAGCAGCAGTCTATTCACTTGGGCGGAGTGTTT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AATACCCACAGTTCCTCCCAGCTTTGCGAGCAGCAGTCTATTCACTTGGGCGGAGTGTTT 660

Qy        661 GAATTACAACCAGGTGCTTCGGTGTTTGTCAATGTGACTGATCCAAGCCAAGTGAGCCAT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GAATTACAACCAGGTGCTTCGGTGTTTGTCAATGTGACTGATCCAAGCCAAGTGAGCCAT 720

Qy        721 GGCACTGGCTTCACGTCCTTTGGCTTACTCAAACTCTGA 759
              |||||||||||||||||||||||||||||||||||||||
Db        721 GGCACTGGCTTCACGTCCTTTGGCTTACTCAAACTCTGA 759


However, neither Ranki nor Prussak teach the nucleic acid comprising a sequence encoding the chimeric human/mouse CD40 ligand operatively linked to a transcriptional control element is inserted in the reverse orientation to the native E3 gene (as further in claim 1). 
Before the effective filing of the claimed invention, Small taught that although placing the E3 cassette in the forward (5’ to 3’) orientation leads to very robust E1 domain inserted transgene expression, expression of the E3 domain inserted transgene from the E3 cassette is not optimal. Continuing, Small teaches because Adenovirus vectors carrying the E3 cassette in the reverse orientation tend to have better expression of the E3 transgene, Small decided to insert her heterologous transgene expression cassette into the deleted E3 domain in the reverse orientation (as further in claim 1) (Pg. 38).
  When taken with the teachings of Ranki et al., wherein Ranki teaches a replication competent oncolytic adenoviral vector comprising a nucleic acid comprising a sequence encoding a CD40 ligand operatively linked to a transcriptional control element and inserted in the E3 deleted gene region, the skilled artisan would have found it prima facie obvious to insert the CD40 ligand in a reverse orientation in said E3 region, as taught by Small, because Small teaches Ad vectors carrying the E3 cassette in the reverse orientation tend to have better expression of the E3 transgene. Additionally, the skilled artisan would have been motivated to substitute the generic CD40 ligand of Ranki et al. with the chimeric human/mouse CD40 ligand (ISF35) of Prussak because Prussak teaches, when expressed on the surface of a cell, ISF35 is more stable than the corresponding native ligand while retaining the receptor-binding function of the native ligand and possess advantageous properties of human CD154 and murine CD154, making ISF35 safe and effective for disease therapy. Thus, for the advantageous reasons disclosed, one of ordinary skill in the art would have found the modifications prima facie obvious. 
Accordingly, the modification would have been prima facie obvious.

                                             Applicant’s Arguments/Response to Arguments 
Applicant argues: On Pg. 8 of Remarks, Applicant argues that in contrast to Zhou, Applicant does not want the reverse orientation CD40L gene to knock out sense CD40L mRNA. Instead, it wants to increase CD40L protein production. That's why Applicant includes a promoter (=transcriptional control element) in the heterologous (nonadenovirus) nucleic acid. When the nucleic acid is inserted into E3 in the reverse orientation, the CD40L gene forms normal mRNA under the control of the promoter in the nucleic acid, not from an endogenous adenovirus promoter. The normal mRNA provides the blueprint for CD40L proteins, that then help kill tumor cells. Using the endogenous adenovirus promoter to make antisense CD40L RNA would be expected to reduce CD40L protein production and thus not help kill tumor cells.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the independent claim does not require a promoter. Indeed, claim 1 is copied below, in full. 


    PNG
    media_image1.png
    283
    766
    media_image1.png
    Greyscale

As shown above, claim 1 does not require a promoter. In fact, the requirement for a promoter is found in dependent claim 8, see below.

    PNG
    media_image2.png
    104
    737
    media_image2.png
    Greyscale

Thus, Applicant’s arguments regarding the increase of CD40L protein production as a result of the inclusion of the promoter is immaterial as independent claim 1 does not require a promoter. 
Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632